Citation Nr: 0821991	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-07 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for service-connected cold injury residuals of the 
right lower extremity.


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancé


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service-connected cold injury 
residuals of the right lower extremity warrant an initial 
disability rating in excess of 20 percent.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran testified in June 2007 that his right leg has 
worsened since his VA examination.  He reported sensitivity 
to cold, pain, and tingling in the right foot.  The veteran's 
most recent VA examination was in May 2005.  As staged 
ratings may be applicable and the veteran testified that his 
disability has worsened in the intervening years, it is 
critical that the veteran be scheduled for a more 
contemporaneous VA examination to determine the current 
severity of his cold injury residuals of the right lower 
extremity.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected cold 
injury residuals of the right lower 
extremity.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the examiner 
prior to the completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should be 
performed, including x-rays.

The examiner should specifically note the 
existence and severity of any of the 
following conditions, attributable to cold 
injury:  arthralgia or other pain, 
numbness or cold sensitivity, tissue loss, 
nail abnormalities, color changes, locally 
impaired sensation, hyperhydrosis, or x-
ray abnormalities (osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  A complete rationale 
must be provided as to all findings and 
any opinions.  

2.  Then, readjudicate the claim of 
entitlement to a higher initial rating for 
cold injury residuals of the right lower 
extremity.  If the determination remains 
unfavorable to the veteran, the AMC must 
issue a supplemental statement of the case 
and provide the veteran a reasonable 
period of time in which to respond before 
this case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



